DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status
This Office Action is in response to the remarks and amendments filed on 3/7/2022.  Claims 35-62 remain pending for consideration on the merits.  
Election/Restrictions
Applicant is reminded that on 5/4/2021 applicant elected species A which is solely directed to Figs. 1-2.  Any claim directed to Figs. 3-21 will be considered withdrawn as being directed to an invention that is independent or distinct from the invention originally claimed for the following reasons indicated in the restriction requirement dated 4/14/2021.
Therefore claims 38-44, 46, 48-51, 53-62 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons indicated in the restriction requirement dated 4/14/2021.  Specifically claim 58 is now withdrawn as being directed to a nonelected species, specifically Species G, Fig. 13 (per applicant’s remarks in the reply dated 3/7/2022.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 35-36, 47, 52 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Manole (US 20060096308)
Regarding claim 35, Manole teaches a heat pump system (Fig. 1) comprising a fluid (12), one or more lines containing the fluid (lines illustrated in Fig. 1), a plurality of heat exchangers (16, 18, 22) further comprising a first heat exchanger (16), a plurality of pressure changing devices (14, 20, 40) that change the pressure of the fluid as it passes through, and at least one TES (18, paragraph 0033) , wherein the TESes comprise thermal energy storage (paragraph 0033) and a first TES (Fig. 1), and wherein the first TES is downstream of the first heat exchanger (Fig. 1), wherein there is at least one line where the fluid flows through the first heat exchanger and then flows through the first TES without a substantial change in pressure (no expansion valve between 16 and 18); and wherein the TESes exchange heat energy with the fluid (paragraph 0033) wherein the fluid transfer heat energy (heating mode, paragraph 0029) from an ambient heat source (Exterior heat exchanger 22 acts as an evaporator wherein thermal energy is transferred from the ambient air outside of the structure to the refrigerant, thereby cooling the air outside of the structure and evaporating the compressed refrigerant fluid, paragraph 0029) outside an enclosed space (a result, the compressed refrigerant is cooled and the ambient air within the interior space of the structure is heated, paragraph 0029) to the enclosed space (paragraph 0029).  
Regarding claim 36, Manole teaches wherein the first heat exchanger is immediately upstream of the first TES and exchanges heat energy with the fluid in the same direction as the first TES (Fig. 1), wherein the directions comprise a first direction transferring heat energy to the fluid (paragraph 0029, 0033), and a second direction that transfers heat energy out of the fluid (paragraph 0029, 0033).  
Regarding claim 47, Manole teaches wherein the TESes are directly upstream of a pressure changing device (20).  
Regarding claim 52, Manole teaches wherein at least one of the TESes comprises at least one phase change material (phase change material, paragraph 0033).  
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 37, 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manole in view of Ignatiev et al (US 20190264933).
Regarding claim 37, Manole teaches the invention as described above but fails to explicitly teach wherein at least one of the TESes exchanges heat energy directly with the ambient heat source during a time interval of a daily temperature cycle when a temperature differential between the outside ambient heat source and the enclosed space is lower than at other times of the cycle.  
However, Ignatiev teaches wherein at least one of the TESes exchanges heat energy directly with the ambient heat source during a time interval of a daily temperature cycle when a temperature differential between the outside ambient heat source and the enclosed space is lower than at other times of the cycle (charge mode, discharge mode, charge-neutral mode, paragraphs 0061-0065) to provide a thermal storage tank can be used to store the solid phase-change material for use during high-electricity-cost times, thereby reducing overall cost of operating the climate-control system.
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the system of Manole to include at least one of the TESes exchanges heat energy directly with the ambient heat source during a time interval of a daily temperature cycle when a temperature differential between the outside ambient heat source and the enclosed space is lower than at other times of the cycle in view of the teachings of Ignatiev to provide a thermal storage tank can be used to store the solid phase-change material for use during high-electricity-cost times, thereby reducing overall cost of operating the climate-control system. 
Regarding claim 45, the combined teachings teach the heat pump system comprises a control system (62 of Ignatiev, 46 of Manole), wherein the control system comprising one or more temperature sensors (60, 61 of Ignatiev, and 48 of Manole) and a computing device (paragraphs 0061-0065, 0105-0106 of Ignatiev), wherein the control system controls heat transfer between the TESes and the ambient heat source  (charge mode, discharge mode, charge-neutral mode, paragraphs 0061-0065 of Ignatiev).  
Response to Arguments
Applicant’s arguments with respect to the claim have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH J MARTIN whose telephone number is (571)270-3840.  The examiner can normally be reached on 8-4:30pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571) 270-5054.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763